Citation Nr: 0021298	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-35 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38 of the United States Code.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had service from July 1985 to August 1989.

In March 1996, the RO told the veteran that entitlement to 
additional vocational rehabilitation benefits was not 
warranted and his claim was denied.  The veteran appealed the 
RO's determination. 

By written correspondence dated in February 2000, the Board 
of Veterans' Appeals (Board) asked the veteran to indicate 
whether he desired the representation of a national service 
organization, attorney, or agent.  The Board told the veteran 
that his claim would be held in abeyance for 30 days and if 
no response was received within the time allotted, it would 
assume that he did not desire representation.  A VA Form 22a 
was enclosed with the correspondence as well.  The veteran, 
however, did not respond.  Given the foregoing, it is assumed 
that the veteran does not desire representation.  No 
additional action concerning this matter is warranted.


FINDINGS OF FACT

1.  Through participation in the vocational rehabilitation 
program, the veteran received a Masters of Science degree in 
Urban and Regional Planning.  

2.  Prior to his resignation in August 1993, the veteran was 
employed as a planning analyst for at least 60 continuous 
days.

3.  The veteran's service-connected lower back disability is 
productive of no more than moderate impairment and has not 
worsened to the extent that the effects of the disability 
preclude him from performing the duties of the occupation for 
which he was previously found rehabilitated.  

4.  The veteran's employment handicap and capabilities do not 
render him unsuitable for employment as an urban planner or 
planning analyst.  


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code have not been met.  38 U.S.C.A. § 3100 
(West 1991); 38 C.F.R. §§ 21.283, 21.284 (1999); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31.

Review of the record shows that from 1990 to 1992 the veteran 
was enrolled in the VA vocational rehabilitation program.  
During that period the veteran earned his Masters of Science 
degree in Urban and Regional Planning.  His resume also shows 
that he has received a Bachelors of Arts degree in 
Meteorology and has worked as a teaching assistant, program 
and planning analyst, and research specialist.

An October 1992 Special Report of Training reflects that the 
veteran had earned his Master of Science degree in Urban and 
Regional planning in May 1992.  The report also documents 
that he had accepted a temporary position as a planning 
analyst with the Wisconsin Department of Natural Resources.  
Based on the foregoing, it was determined that the veteran's 
deficiencies in education and training, which originally 
contributed to the need for vocational rehabilitation 
services and existence of an employment handicap, no longer 
existed.  The veteran did not require further remedial, 
supplementary, or additional training.  At that time, it was 
also noted that the veteran's service-connected 20 percent 
rating for his lower back disability had been reduced to 10 
percent, and except for routine follow-up, additional 
treatment was unnecessary.  The veteran had temporary full-
time employment, as it was anticipated that his current job 
would last for at least six months.  He also had a pending 
interview with Habitat for Humanity, which involved working 
in India.  The report also reflects that the State of 
Wisconsin often hired employees on a limited time basis and 
then, at the end of than period or extension of that period, 
converted the temporary position to full-time permanent 
position.  

From November 1992 to February 1993 the veteran worked for 
the State of Wisconsin.  (See Special Reports of Training 
dated from November 1992 to February 1993).  A February 1993 
Special Report of Training, however, shows that even though 
the veteran had the opportunity to apply for a full-time and 
permanent position with the State of Wisconsin, he instead 
decided to work with Habitat for Humanity, as it was his long 
held dream.  The assignment with Habitat for Humanity would 
last from May 1993 through February 1996.  Although the 
report initially notes that it was unclear if the veteran met 
the requirements for rehabilitation status because his post 
Chapter 31 salary would be low (if the position with Habitat 
for Humanity was accepted), in March 1993 a VA coordinator 
confirmed that the veteran met the requisite criteria for 
rehabilitated status.  Thereafter, the veteran's case was 
closed.  (See May 1993 Special Report of Training, Closure 
Statement).

The record then shows that in August 1993, the veteran 
accepted a position as an Urban Planner with the City of 
Madison.  

In June 1995 the veteran informed VA of his desire to cancel 
consideration of his rehabilitated status.  During the 
pendency of his appeal, the veteran argued that although he 
applied for a permanent position with the Wisconsin 
Department of Natural Resources, he was denied employment and 
was never offered permanent employment with that program.  
The veteran also asserted that symptoms associated with his 
lower back disability had increased in severity and 
prohibited him from effectively performing his duties as an 
urban planner.  He explained, "while office settings permit 
the opportunity to vary sitting and standing," the 
structured schedule common of practicing planners does not 
usually provide the chance to break up the work day with off 
hours to rest or assume a supine position.  The veteran 
maintained while employed with the City of Madison he 
fortunately had an understanding supervisor, who allowed him 
to vary his schedule.  But, he still spent a substantial 
number of hours at home managing pain.  The veteran, 
therefore, proposed that the flexibility characteristic of an 
academic career is ideally suited to accommodate his physical 
limitations and noted that he had been accepted into the 
Ph.D. program in Urban Planning at a California university.  
Thus, additional Chapter 31 benefits should be granted.

Applicable VA regulation provides for purposes of chapter 31 
a veteran shall be declared rehabilitated when he or she has 
overcome the employment handicap to the maximum extent 
feasible as described in paragraph (c), (d) or (e) of this 
section.  38 U.S.C.A. § 3101(1), (2) (West 1991); 38 C.F.R. 
§ 21.283(a).  The regulation also notes that "suitably 
employed" includes employment in the competitive labor 
market, sheltered situations, or on a nonpay basis which is 
consistent with the veteran's abilities, aptitudes and 
interests if the criteria contained in paragraph (c)(1) or 
(2) of this  section are otherwise met.  38 U.S.C.A. § 3100; 
38 C.F.R. § 21.283(b).  38 C.F.R. § 21.283(c)(1) holds that 
the veteran who has been found rehabilitated to the point of 
employability shall be declared rehabilitated if he is 
employed in the occupational objective for which a program of  
services was provided or in a closely related occupation for 
at least 60 continuous days.  Id.

In light of the facts presented in this case and the 
foregoing regulatory provisions, the Board finds that the 
evidence shows that the veteran was properly found 
rehabilitated in May 1993.  At that time rehabilitation to 
the point of employability had been achieved.  In 1992 the 
veteran had received his Masters of Science degree in Urban 
and Regional Planning and from November 1992 to February 1993 
was employed as an Urban Planner with the State of Wisconsin 
Department of Natural Resources.

Given the foregoing, in order to obtain reentrance into 
rehabilitation to the point of employability, i.e., receive 
an additional period of training or services, the evidence 
must show the following: (1) the veteran has a compensable 
service-connected disability and either; (2) current facts, 
including any relevant medical findings, establish that his 
service-connected disability has worsened to the extent that 
the effects of the service-connected disability considered in 
relation to other facts precludes him from performing the 
duties of the occupation for which he previously was found 
rehabilitated; or (3) the occupation for which he previously 
was found rehabilitated under Chapter 31 is found to be 
unsuitable on the basis of his specific employment handicap 
and capabilities.  38 U.S.C.A. § 3101(a); 38 C.F.R. § 21.284.

After reviewing the facts of this case in conjunction with 
the aforementioned regulation, the Board finds that 
entitlement to reentrance into a rehabilitation program is 
not warranted.  Although the evidence establishes that the 
veteran's service-connected low back disability is rated as 
20 percent disabling, see May 1996 Rating Action, it, first, 
does not establish that his service-connected disability has 
worsened to the extent that the effects of that disability 
considered in relation to other facts precludes him from 
performing the duties of the occupation for which he 
previously was found rehabilitated.  
38 C.F.R. § 21.284(a)(2).  

In 1992 the veteran received his Masters in Science degree in 
Urban and Regional Planning and from November 1992 to 
February 1993 he worked as a planning analyst for the State 
of Wisconsin.  In 1993 he resigned employment with the State 
of Wisconsin to work with Habitat for Humanity.  However, in 
August 1993 he obtained employment as an urban planner with 
the City of Madison.  In 1995, the veteran left that 
employment to enroll in the Ph.D. program at a California 
university.  There is absolutely no objective evidence of 
record showing that the veteran's service-connected 
disability has increased in severity to the extent that it 
precludes him from performing the duties of either a planning 
analyst or an urban planner.  Wilson v. Brown, 
7 Vet. App. 542 (1997).

Although the veteran asserts that his service-connected back 
disability prohibits him from performing the required duties 
of a policy analyst or an urban planner, the objective 
evidence fails to substantiate that assertion.  The factual 
evidence shows that when employed as a planning analyst in 
1992, the veteran terminated his employment in order to 
pursue his life long dream of working for Habitat for 
Humanity, and in August 1993 he obtained employment as an 
urban planner with the City of Madison but he left that job 
to enroll in a Ph.D. program.  Except for the veteran's own 
recitations, the evidence is completely devoid of any 
findings showing that his service-connected back disability 
precluded employment as either a planning analyst or an urban 
planner, or in any way precluded him from performing the 
duties of those occupations.  38 C.F.R. § 21.284(a)(2). 

The medical evidence also does not substantiate the veteran's 
aforementioned assertion.  In spite of the medical statement 
submitted by R.W.O., M.D., dated in March 1996, clinical 
findings show that the veteran's low back disability is 
productive of no more than moderate impairment.  See 
generally, 38 C.F.R. Part 4, Diagnostic Codes 5292-5295 
(1999).  On VA examination in April 1996, the veteran could 
walk on his heels and toes, his reflexes were normal and 
symmetrical at the knees and Achilles tendons and he could 
lean 20 degrees to the right and the left, as well as rotate 
20-25 degrees, bilaterally, without discomfort.  Findings 
also showed that with his knees straight, he could lean 
toward the floor with his fingertips falling about five 
inches shy of the floor.  The back could flex to 90 degrees 
and extend to 15 degrees, although sight discomfort directed 
toward the lumbosacral area was noted.  No lateralization was 
detected either.  There is no evidence of severe limitation 
of motion, severe intervertebral disc syndrome, or severe 
lumbosacral strain pathology.  38 C.F.R. § 4.7, Part 4, 
Diagnostic Codes 5292-5295.  After examination in 1996, the 
examiner wrote that the veteran had recurring symptoms with 
moderate activity and at examination was minimally afflicted.  
Even though his activity was limited and he avoided 
competitive sports, he could walk for a couple of miles 
without difficulty.  In light of the foregoing clinical 
findings and the absence of any evidence demonstrating that 
the veteran has ever lost employment because of his service-
connected disability, the Board finds that the evidence does 
not support his contention.  38 C.F.R. § 21.284(a)(2).

Second, the evidence does not show that the occupation for 
which the veteran previously was found rehabilitated under 
Chapter 31 is unsuitable on the basis of his specific 
employment handicap and capabilities.  
38 C.F.R. § 21.284(a)(3).  The Board acknowledges that 
employment handicap means an impairment of a veteran's 
ability to prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes, and interests and 
that when determining employment handicap, the veteran's 
service-connected and nonservice-connected disabilities must 
be considered.  38 C.F.R. § 21.35(a) (1999); Wilson v. Brown, 
7 Vet. App. at 547.  Nonetheless, the evidence still does not 
support the veteran's claim.  In fact, the evidence does not 
show that the veteran has an employment handicap or is 
deficient in any employment capabilities.  As discussed 
above, there is absolutely no evidence of record showing that 
his service-connected low back disability makes the 
occupations of planning analyst or urban planner unsuitable 
for him and the record is devoid of any suggestion, even by 
the veteran, that his nonservice-connected anemia makes such 
occupations unsuitable for him.  Additionally, the evidence 
does not show that the veteran has any deficiency of 
aptitude, interest, or ability.  The veteran has received a 
Masters of Science in Urban Planning and is currently 
enrolled in a Ph.D. program for Urban Planning at a prominent 
university.  

Based on the aforementioned discussion, the Board finds that 
the evidence is against the veteran's claim of entitlement to 
additional vocational rehabilitation benefits and the 
requisite provisions of Section 21.284 have not been met.  In 
a case where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430.  The veteran's appeal is denied.


ORDER

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38 of the United States Code is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

